Citation Nr: 1013037	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated as 50 percent disabling prior to 
October 19, 2009, and as 70 percent disabling as of October 
19, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to 
October 1971.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The Veteran provided testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in July 2008.  A transcript of the 
hearing is in the claims folder.  

When this case previously was before the Board in September 
2008, it was remanded for additional development.  While the 
case was in remand status, the rating for the Veteran's PTSD 
was increased to 70 percent, effective October 19, 2009.  
This did not satisfy the Veteran's appeal.  Therefore, the 
case was returned to the Board for further appellate action.


FINDING OF FACT

Throughout the period of this claim, the veteran's PTSD has 
been productive of social and occupational impairment that 
more nearly approximates total impairment than deficiencies 
in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met throughout the period of this claim.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence of record is sufficient to establish 
his entitlement to the maximum schedular disability rating 
for his PTSD.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 
3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

Analysis

Service connection for PTSD was granted in March 2002.  At 
that time, the Veteran was assigned a 30 percent rating for 
PTSD, effective from April 2001.  The Veteran filed a claim 
for increase in January 2006.  The RO granted an increase to 
50 percent in an April 2006 rating decision, effective from 
October 2002, finding that the treatment record supported 
such a rating.  The Veteran appealed.  Subsequent to the 
Board remand, a 70 percent rating was assigned, effective 
from October 19, 2009.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected PTSD.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.

The Board notes that the veteran also has been diagnosed 
with depression and alcohol abuse in remission.  Service 
connection is not in effect for depression, but the medical 
evidence of record does not adequately differentiate between 
the Veteran's service-connected PTSD symptomatology and his 
non-service-connected depression symptomatology.  The 
medical record does however reflect that the predominant 
disability is his PTSD.  Accordingly, the Board will 
consider all of the Veteran's psychiatric impairments in 
rating his PTSD.

The Veteran, who served as a medic and had extensive body 
bag duties in Vietnam, contends that a higher disability 
rating is warranted for PTSD.  He contends that he is unable 
to keep a job and is thus totally disabled due to PTSD.  
After carefully reviewing the evidence of record, the Board 
concludes that the impairment from the Veteran's PTSD more 
nearly approximates the total impairment required for a 100 
percent disability rating than the deficiencies in most 
areas contemplated by a 70 percent disability rating, at all 
times relevant to this decision.

The record is replete with reference to the fact that there 
is a persistent danger of the Veteran hurting others, 
specifically his wife.  When he was undergoing treatment at 
the VA from October 2002 through early 2006, he repeatedly 
discussed homicidal and angry thoughts towards his wife due 
to such things as perceived excessive spending.  He was also 
noted to be heavily medicated with various medications such 
as Risperdal, Geodon, Wellbutrin and Zoloft to alleviate 
multiple PTSD symptoms.  He reported persistent audio and 
visual hallucinations related to his time bagging bodies in 
Vietnam.  He also reported that his deceased sister was 
speaking to him telling him he was next to die.  The Veteran 
suffered alternating episodes of hyperactivity, buying 
lottery tickets, having extramarital relationships, drinking 
and gambling.  He showed impairment of thought processes.  
Also noted were periods of dissociative behavior at his job 
due to PTSD triggers.  His global assessment of functioning 
(GAF) scores ranged from 45 to 50. 

The report of a VA examination conducted in March 2006 
reflects that the Veteran felt that, despite years of 
treatment, his PTSD was getting worse.  He noted that 
working as a corrections officer in a prison for 23 years 
had been difficult, with many triggers to exacerbate his 
PTSD, such as inmate violence and suicides.  He reported 
that he had been scared stiff to work over the last two 
years since he had to go into a cell where an inmate had 
hanged himself.  He was overwhelmed with anxiety and Vietnam 
flashbacks, and could not enter the room.  He reported that 
everything in the room changed color.  He could not work at 
the prison after that.  He reported some part-time police 
work but that this was difficult due to his PTSD making him 
feel like anything could happen at any minute.  

As noted by the examiner, the Veteran had been in a 
treatment session at VA and his doctor observed increased 
stress since he had been on a suicide watch on November 22, 
2005.  He did not return to work after that night.  During 
this examination, he reported he was no longer going to the 
VFW or The American Legion halls in order to cut back on his 
drinking.  Mental status examination yielded findings 
indicating essentially that his symptoms were controlled 
with medication.  The GAF was 52, yet the examiner opined 
that PTSD had worsened since the last examination in 2002.  
The examiner also opined that the Veteran was unable to 
maintain work in a prison or under similar stress, but he 
might be able to return to work as a part-time police 
officer.  

Ongoing VA treatment records through the present time show 
repeated episodes of violent thoughts towards his wife, 
hallucinations, poor sleep dissociation, and anxiety despite 
medication.  

The Veteran was afforded a VA examination in October 2009.  
The examiner reviewed the claims folder and opined that the 
Veteran was totally disabled and unemployable due to PTSD, 
with a GAF score of 40.  He explained that while this GAF 
was very low, the Veteran's manifestations of PTSD were 
severe.  He opined that the Veteran was only able to 
maintain composure because he is heavily medicated and not 
in a work environment.  He had retired in 2006 and had taken 
10 to 12 weeks off in the year before he quit.  He also had 
to stop his job as a part-time police officer due to PTSD, 
working about eight hours in his last few months on that 
job.  The affects of PTSD were severe socially and resulted 
in total occupational unemployability.  The examiner noted 
that average everyday events triggered severe hallucinatory 
flashbacks.  For example, seeing meat in the supermarket 
reminded him of people with legs blown off.  The current 
condition was extremely tenuous, even with medication.  He 
was still waking six times per night and could not recall 
recent events due to poor concentration.  He has severe 
dissociative flashbacks, mood swings and anergic anhedonic 
retarded depression cycles including audio and visual 
hallucinations.  The examiner opined that the Veteran had 
major impairments in multiple areas of functioning.  Active 
hallucinations of Vietnam triggered by such a wide range of 
stimuli made this Veteran unable to continue working.  

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with the maximum schedular rating.  Yet 
the record does show that he has persistent delusions and 
hallucinations, exhibits grossly inappropriate behavior and 
has demonstrated gross impairment of thought processes.  He 
is not disoriented to time or place, or intermittently 
unable to perform the activities of daily living but he has 
demonstrated memory loss.  However, the Court has held that 
the symptoms enumerated under the schedule for rating mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The Board finds that throughout the 
period of this claim, the  persistent delusions and 
hallucinations as well as the other manifestations of the 
disorder have caused occupational and social impairment that 
more nearly approximates total than deficiencies in most 
areas

In determining that the veteran's PTSD warrants a 100 
percent disability rating, the Board has considered the GAF 
scores assigned for the veteran.  GAF scores are based on a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

The Board finds the most recent examination to be 
illustrative as to the entire period of the claim.  The 
examination report references events in the years prior to 
the date of the examination.  Moreover, the preponderance of 
the evidence supports a finding that the manifestations of 
the PTSD have been at the relatively same level of severity 
for the entire period under consideration.  Thus, the 40 is 
seen as illustrative of the entire period on appeal.  

Accordingly, the veteran is entitled to a 100 percent 
schedular rating for his service-connected PTSD throughout 
the period of this claim.





ORDER

A 100 percent disability rating for PTSD is granted 
throughout the period of this claim, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


